EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of September      , 2007
(“Effective Date”), by and between Digital Lifestyle Group, Inc., Inc., a
Delaware corporation (the “Company”), and Ken Page, a resident of Cookeville,
Tennessee (“Employee”).

WHEREAS, the Company desires to obtain the services of Employee, and Employee
desires to provide services to the Company, in accordance with the terms and
conditions of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Employee agree as follows:

1. Employment. On the Effective Date and subject to the terms and conditions of
this Agreement, the Company agrees to employ Employee as the Company’s Chief
Executive Officer, and Employee agrees to perform the duties associated with
that position diligently and to the reasonable satisfaction of the Company.
Employee shall devote a substantial portion of his time and attention to the
business of the Company. Employee shall perform his duties from his principal
place of residence in Tennessee.

2. Term and Termination. Employee will be employed under this Agreement for an
initial term of one year (the “Initial Term”), beginning on the Effective Date.
This Agreement will renew for successive one year periods after the completion
of the Initial Term, unless either party gives prior written notice to the
contrary to the other party no less than 30 days prior to the end of the Initial
Term or renewal period, as the case may be.

3. Compensation.



  (a)   Salary. Beginning on the Effective Date and thereafter during the term
of this Agreement, the Company shall pay Employee a base salary of $6,000 per
month (“Base Salary”), payable in accordance with the payroll practices of the
Company. In addition to the Base Salary, Employee shall be entitled to receive
$1,000 per month as an expense allowance. Any additional expenses incurred by
Employee must be documented and will be subject to review by the Company. All of
Employee’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by law.



  (b)   Stock Compensation. On the 181st day after the Effective Date (“Stock
Option Grant Date”), Employee shall be entitled to, and the Company shall grant
to Employee, an option to purchase 3,000,000 shares of the Company’s common
stock, par value $0.03 per share (“Common Stock”), on a fully diluted basis. The
exercise price per share of such option shall be $0.20 and shall have a term of
three (3) years, and will vest in six (6) equal monthly installments from the
Stock Option Grant Date.

If this Agreement is terminated for any reason in accordance with Section 2
hereinabove and after six months from the Effective Date, Employee shall have
six (6) months from the date of termination to exercise all vested stock
options, or such vested stock options shall be forfeited. If this Agreement is
terminated for any reason by Employee with six (6) months of its Effective Date,
Employee shall not be entitled to any unpaid Salary or Stock Compensation
described in Sections 2(a) and (b) hereinabove, and any such agreements
evidencing such compensation (i.e. stock option agreement) shall be deemed void
by the Company and Employee.

4. Board Seat. The Company will appoint Employee as the Chairman of the Board of
Directors of the Company as of the Effective Date, and Employee shall have the
right to immediately appoint two (2) additional directors at his discretion.

5. Employee Benefits. Beginning on the Effective Date and thereafter during the
term of this Agreement, the Company will provide to Employee such fringe
benefits, perquisites, vacation and other benefits that the Company generally
provides to its executive employees.

6. Indemnification. The Company agrees that if Employee is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Employee is or was a trustee, director or officer of the Company or
any affiliate of the Company or is or was serving at the request of the Company
or any affiliate as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Employee
shall be indemnified to the fullest extent authorized by law, as the same exists
or may hereafter be amended, against all expenses incurred or suffered by
Employee in connection therewith. If the Company maintains a directors’ and
officers’ insurance policy, Employee shall be covered to the same extent as
other employees.

7. No Obligation to Third Party. Employee represents and warrants that Employee
is not under any obligation to any person or other third party and does not have
any other interest that is inconsistent or in conflict with this Agreement, or
which would substantially prevent, limit, or impair Employee’s performance of
any of the covenants hereunder or Employee’s duties as an employee of the
Company.

8. Severability. If, at any time, any provision of this Agreement shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Employee and the Company agree that this Agreement as so
amended shall be valid and binding            as though any invalid or
unenforceable provision had not been included herein.

9. Entire Agreement. This Agreement constitutes the complete agreement of the
parties with respect to the subject matter hereof and supersedes any prior
written, or prior or contemporaneous oral, understandings or agreements between
the parties that relates in any way to the subject matter hereof. This Agreement
may be amended only in writing executed by the Company and Employee.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Employee.

11. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by mail,
postage prepaid: (a) if to the Company, to the Company’s principal place of
business, or (b) if to Employee, to Employee’s residence or to Employee’s latest
address then contained in the Company’s records (or to such changed address as
such person may subsequently give notice of in accordance herewith).

12. Governing Law. This agreement will be governed by and construed and
interpreted in accordance with the substantive laws of the State of Tennessee
without giving effect to any conflicts of law, rule or principle that might
require the application of the laws of another jurisdiction.

EMPLOYEE AND COMPANY BOTH ACKNOWLEDGE THAT EACH HAS CAREFULLY REVIEWED THE
PROVISIONS CONTAINED IN THIS AGREEMENT, EACH HAS HAD THE OPPORTUNITY TO REVIEW
WITH RESPECTIVE ADVISORS AND COUNSEL, AND EACH UNDERSTANDS THE CONTENTS OF THIS
AGREEMENT AND SIGNIFIES SUCH UNDERSTANDING BY SIGNING HEREINBELOW.

IN WITNESS WHEREOF, the Company and Employee have executed and delivered this
Agreement as of the date first above written.

[SIGNATURE PAGE TO FOLLOW]

DIGITAL LIFESTYLES GROUP, INC.

     

Name: L.E. Smith

Title: Chairman

EMPLOYEE:

     

Ken Page

